Citation Nr: 1507959	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-27 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 20 percent for left scapulocostal syndrome.

3.  Entitlement to a disability evaluation in excess of 10 percent for a duodenal ulcer.

4.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In his November 2012 substantive appeal, the Veteran requested a hearing before a member of the Board.  His initial April 2013 hearing was rescheduled at his request, and the Veteran failed to report to his rescheduled September 2013 hearing without presenting good cause.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for PTSD.  The Veteran's claim was denied by the RO because the Veteran has not been diagnosed with PTSD and because his alleged in-service stressor could not be corroborated.

However, the Board notes that the Veteran has presented lay testimony describing symptoms of a psychiatric disorder, specifically the frequent, distressing recollection of past traumatic events.  Furthermore, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  See 38 C.F.R. § 3.304 (2014).  Accordingly, on remand, the Veteran should be afforded a VA examination to determine whether he has any acquired psychiatric disability, to include PTSD, related to his active military service.  

The Veteran is also seeking higher disability evaluations for his service connected left scapulocostal syndrome and duodenal ulcer.  The Veteran was last afforded VA examinations of these disabilities three years ago in March 2012.  Where the record does not adequately reveal the current state of a disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  On remand, the Veteran should be afforded new VA examinations of his left shoulder and gastrointestinal disabilities.  

As the current severity of the Veteran's service connected disabilities is relevant to the Veteran's TDIU request, this issue is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's current VA outpatient treatment records with his claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination to determine whether or not the Veteran has an acquired psychiatric disability, to include PTSD.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

For any diagnosed psychiatric condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for VA examinations of his service connected left scapulocostal syndrome and duodenal ulcer  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the functional effects of his service connected disabilities upon his ordinary activities, to specifically include work or employment.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

